United States Court of Appeals
                                                                                                  Fifth Circuit
                                                                                               F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                              September 8, 2004
                                  FOR THE FIFTH CIRCUIT
                                                                                            Charles R. Fulbruge III
                                                                                                    Clerk


                                           No. 04-50040
                                         Summary Calendar



INOCENCIO LARA TRUJILLO,

                                                                                         Plaintiff-Appellant,

                                                 versus

ARCE, Dr.; NFN HARRIS,

                                                                                       Defendants-
                                                          Appellees.

                      --------------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Western District of Texas
                                    USDC No. A-03-CV-359-JN
                       -------------------------------------------------------------

Before WIENER, BENAVIDES and STEWART, Circuit Judges.

PER CURIAM:*

       In this Bivens** action, Inocencio Lara Trujillo, federal prisoner # 11249-179, proceeding pro

se and in forma pauperis, appeals the entry of summary judgment in favor of the sole




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

       **
         See Bivens v. Six Unknown Named Agents of the Federal Bureau of Narcotics, 403
U.S. 388 (1971).
remaining defendants, Dr. Arce, a staff physician at the T. Don Hutto Correctional Facility, and Mr.

Harris, the chief of the medical department at that facility. On appeal, Trujillo makes no specific

argument with respect to the district court’s dismissal of his claims against Harris. Trujillo has thus

abandoned any challenge to the district court’s entry of summary judgment dismissing his claims

against Harris. See Haines v. Keener, 404 U.S. 519, 520 (1972); Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993); Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748 (5th

Cir. 1987).

       Trujillo contends that Arce violated his Eighth Amendment rights by treating his neck,

shoulder, and arm pain, following a negative x-ray, with Ibuprofen and muscle relaxers, instead of

referring him to a specialist for more testing. A grant of summary judgment is reviewed de novo

under the same standard applied in the district court. Abbott v. Equity Group, Inc., 2 F.3d 613, 618-

19 (5th Cir. 1993). Summary judgment is proper when, viewing the evidence in the light most

favorable to the nonmovant, there is no genuine issue as to any material fact and the moving party

is entitled to judgment as a matter of law. FED. R. CIV. P. 56(c). If the movant points out the

absence of evidence supporting the nonmovant’s claims, the nonmovant must set forth specific facts

showing a genuine issue for trial. Little v. Liquid Air Corp., 37 F.3d 1069, 1075-76 (5th Cir. 1994)

(en banc).

       The Eighth Amendment proscribes medical care that is “sufficiently harmful to evidence

deliberate indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97, 106 (1976). A

prisoner’s disagreement with prison officials regarding medical treatment is insufficient to establish

an unconstitutional denial of medical care. Norton v. Dimazana, 122 F.3d 286, 292 (5th Cir. 1997).




                                                 -2-
       The uncontested summary-judgment evidence indicates that an x-ray was performed in

response to Trujillo’s complaints of pain and that the x-ray did not indicate any internal problems.

Arce treated Trujillo’s pain with Ibuprofen and muscle relaxers. Arce’s decision to continue treating

the pain with medication and monitoring Trujillo’s progress rather than to refer him to a specialist

shows only a difference of opinion as to the proper course of treatment. Trujillo has failed to show

any genuine issue of fact material to whether Arce acted with deliberate indifference to Trujillo’s

health problem.

       AFFIRMED.




                                                -3-